Citation Nr: 0100704	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-19 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a torn left medial meniscus, currently rated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  In 
November 2000, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service-connected left knee disorder is manifested by 
pain and crepitus but no limitation of motion or instability. 

3.  There are no extraordinary factors associated with the 
service-connected left knee disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected left knee disability are not met.  U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Codes (DC) 5256-5263 (2000).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The RO has rated the veteran's service-connected left knee 
disorder under DC 5259 (removal of semilunar cartilage, 
symptomatic) which allows a 10 percent rating.  This is the 
only rating under this code.  However, all potentially 
pertinent diagnostic codes pertaining to the rating of knee 
disabilities listed at 38 C.F.R. § 4.71a, DC 5256-5263 will 
be applied.  

A 20 percent rating may be assigned for frequent "locking," 
pain, and joint effusion resulting form dislocated semilunar 
cartilage.  DC 5258. 

Under DC 5257, a 10 percent rating may be assigned for slight 
disability due to recurrent subluxation or lateral 
instability.  20 percent ratings for moderate disability and 
30 percent ratings for severe disability may also be assigned 
under DC 5257. 

The veteran's knee disorder may also be rated under DC 5260 
for limitation of flexion.  Flexion limited to 60 degrees 
warrants a noncompensable rating, to 45 degrees a 10 percent 
rating, and to 30 degree a 20 percent rating.  Under DC 5261, 
extension limited to 5 degrees warrants a noncompensable 
rating; to 10 degrees a 10 percent rating, and to 15 degrees 
a 20 percent rating.  Full knee motion is from 140 degrees of 
flexion to 0 degrees of extension.  38 C.F.R. §  4.71, Plate 
II.  

The VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based on additional disabling symptomatology.  
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

With the above legal criteria in mind, the pertinent facts 
and adjudicative history will be summarized.  The veteran 
injured his left knee during service, sustaining a torn 
medial meniscus.  A meniscectomy was performed in October 
1972.  The procedure was well tolerated and by the time of 
the January 1974 separation examination, there was a full 
range of motion, "good" stability and no laxity in the left 
knee.  Following separation from service, a November 1974 
rating decision granted service connection for residuals of a 
torn left medial meniscus, and assigned a noncompensable 
rating under DC 5259.  This rating was increased to 10 
percent by a June 1989 rating decision after an April 1989 VA 
examination demonstrated atrophy of 1/2 inch in the left knee 
with crepitus and some decrease in strength in the left lower 
extremity.  Some medial instability was also noted on that 
examination.  The 10 percent rating has been in effect until 
the present time.  

The most recent clinical evidence of record includes reports 
from a June 1998 VA examination.  The veteran at that time 
described increasing left knee pain and stiffness in recent 
years, with occasional "popping" sensations.  He stated 
that he took over-the-counter pain medication to alleviate 
symptoms.  Upon examination, the veteran was observed to 
favor the left knee slightly with ambulation.  There was no 
effusion in the left knee, but there was crepitus upon 
movement of this joint.  The veteran complained about pain 
and stiffness throughout range of motion testing, which 
demonstrated motion from 140 degrees of flexion and full 
extension  to 0 degrees.  It was noted that there was no 
functional limitation of motion due to pain.  No laxity was 
demonstrated.  An X-ray conducted at that time was negative 
as was one accomplished in September 1998. An arthrogram and 
MRI of the left knee conducted in December 1998 revealed 
chondromalacia with no meniscal or ligamentous injury.  VA 
outpatient treatment, to included the prescription of 
Naproxen, through July 2000 reflects knee pain but no 
significant objective findings.  

The veteran described a more severe left knee disability than 
demonstrated by the above clinical evidence at hearings 
before a hearing officer in January 1999 and the undersigned 
in November 2000.  He testified at these hearing that 
symptoms to include weakness, swelling, pain and brief 
periods of "locking," make it difficult for him to operate 
the clutch pedal while performing his job as a truck driver.  
He reported missing as much as four or five days of work a 
month due to his knee pain. 

In written argument, the veteran's attorney has contended 
that a separate rating is warranted for the left knee 
disability under VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
He also asserts that proper consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995) and the provisions of 
38 C.F.R. §§ 4.40 with regard to the effects of pain in 
assigning a disability rating warrant increased compensation.  

Applying the pertinent legal criteria to the facts summarized 
above, while the Board has carefully considered the 
contentions and sworn testimony of record, the most probative 
evidence to consider is the most recent objective clinical 
evidence.  See Francisco v. Brown, 7 Vet. App. at 55 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  This 
evidence has revealed no instability or limitation of motion, 
thereby precluding increased compensation under DCs 5257, 
5260 or 5261.  The left knee disability does not include 
effusion resulting from dislocated cartilage, thus precluding 
a 20 percent rating under DC 5258.  As instability in the 
left knee has not been demonstrated by physical examination, 
a separate rating under VAOPGCPREC 23-97 is not warranted.  
The Board has also considered the veteran's complaints of 
pain mindful of the guidance outlined in DeLuca v. Brown, 8 
Vet. App. 202 (1995), as well as the provisions of 38 C.F.R. 
§ 4.40 et seq.  However, there is no indication that the 
veteran has any increased functional loss in the left knee 
due to painful use, weakness, excess fatigability, or 
incoordination.  The current rating was assigned on the basis 
of crepitus, some atrophy, and some instability that is no 
longer objectively demonstrated.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left knee disability is demonstrated, nor is there 
any other evidence that the veteran's left knee disability 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In making this determination, the Board has 
considered the sworn testimony concerning missed time from 
work as a truck driver due to knee pain, but finds that the 
record does not suggest objective evidence of a knee 
disability at this time that would cause "marked" 
interference with the veteran's employment.  

In short, the recent clinical evidence shows no basis for 
increased compensation for the left knee disability under the 
VA Schedule for Rating Disabilities (hereinafter Ratings 
Schedule) or on an extraschedular basis.  As noted above, the 
most recent clinical evidence revealed no instability or 
limitation of motion in the left knee, or any other objective 
findings which would warrant increased compensation under the 
diagnostic codes pertaining to the rating of knee 
disabilities codified at 38 C.F.R. § 4.71a, DC 5256-5263.  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability contained 
in the veteran's testimony, and that the "negative" 
evidence weighing against the assignment of an increased 
rating for the left knee disability outweighs the 
"positive" evidence.  See Francisco, 7 Vet. App. at 55; 
Espiritu, 2 Vet. App. 492, 495 (1992).  Accordingly, a rating 
in excess of 10 percent for the service-connected left knee 
disability cannot be assigned.  Gilbert, 1 Vet. App. at 49.  

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the extensive 
development accomplished in this case, to include affording 
the veteran a medical examination, arthrogram, MRI and X-
rays, and obtaining VA outpatient treatment records, the 
Board concludes that the additional delay in the adjudication 
of this case which would result from a remand would not be 
justified.  The veteran has been provided with sufficient 
notice as to the evidence necessary to support his claim, and 
there is no indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of the veteran's claim.  


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a torn left medial meniscus is 
denied.  


		
	MICHAEL D. LYON 
	Member Board of Veterans' Appeals



 

